Citation Nr: 0728840	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-19 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to October 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston Salem, 
North Carolina.  Jurisdiction over this case was subsequently 
transferred to the RO in New York, New York, and that office 
forwarded the appeal to the Board.    

When this case was most recently before the Board in February 
2007, it was remanded for further development.  It is now 
before the Board for further appellate consideration.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by level 
VIII hearing in the right ear and level I hearing in the left 
ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

As noted above, this case was previously before the Board but 
was remanded to the Appeals Management Center because 
inadequate notice was mailed to the veteran.  The veteran was 
provided with adequate VCAA notice, to include notice that he 
should submit all pertinent evidence in his possession and 
notice concerning the effective-date element of his claim, by 
letter mailed in February 2007.  

Although the February 2007 letter was not provided before the 
initial adjudication of the claim, the record reflects that 
the originating agency readjudicated the claim following the 
provision of the required notice and completion of all 
indicated development of the record.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  In addition, the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Accordingly, the Board is 
also satisfied that the originating agency has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85 (2006).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran was afforded a VA audiological examination in May 
2004 at which time pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
45
60
60
47
LEFT
30
55
55
60
50

Speech audiometry results showed speech recognition ability 
of 52 percent in the right ear and 96 in the left ear.  The 
examiner opined that the veteran had moderate sensorineural 
hearing loss for the right ear and a moderate high frequency 
sensorineural hearing loss for the left ear.      

Applying these values to the rating criteria results in a 
numeric designation of level VI in the right ear and level I 
in the left ear.  See 38 C.F.R. § 4.85, Table VI (2006).  
Application of the level of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.

The veteran was afforded a second VA audiological examination 
in November 2005 at which time pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
50
60
65
52
LEFT
30
55
55
55
49

Speech audiometry results showed speech recognition ability 
of 48 percent in the right ear and 92 in the left ear.  The 
examiner opined that the veteran had mild to moderately-
severe sensorineural hearing loss for the right ear and a 
mild to severe hearing loss for the left ear.      

Applying these values to the rating criteria results in a 
numeric designation of level VIII in the right ear and level 
I in the left ear.  See 38 C.F.R. § 4.85, Table VI (2006).  
Application of the level of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.

The veteran also submitted a private audiological examination 
conducted in April 2005.  The examination did not meet the 
requirements under the rating guidelines, and therefore can 
not be used to rate the veteran's hearing impairment.

Accordingly, the Board concludes that the two VA examinations 
show that the disability is properly assigned a 
noncompensable rating under the schedular criteria.

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his hearing loss disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be to a compensable 
degree.  Accordingly, the Board has concluded that referral 
of this case for extra-schedular consideration is not in 
order.  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


